         Case 1:96-cv-08414-KMW Document 5070 Filed 04/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------X
GULINO, ET AL.,

                   Plaintiffs,

          -against-                                            96-CV-8414 (KMW)

THE BOARD OF EDUCATION OF THE                                         ORDER
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

                   Defendant.
----------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On April 20, 2020, Special Master John S. Siffert issued his Interim Report and

Recommendation recommending granting Plaintiffs’ motion for interim attorneys’ fees (the

“Report”). (ECF No. 5013.) That Report recommends an interim award of Plaintiffs’ interim

attorneys’ fees and costs associated with work in this case from October 1, 2019 through

December 31, 2019 in the total amount of $1,736,625.26. The Report reviews the complex

issues addressed by counsel during the above-mentioned time period and the reasonableness of

the billing rates for various attorneys and experts. The Special Master also undertook a

meticulous review of attorneys’ and experts’ time.

        The Court notes that the parties have represented to the Special Master that they do not

intend to file objections to the Report. The Report also notes that Plaintiffs have not waived their

claim to entitlement to the compensation they originally requested for this period.




                                                        1
       Case 1:96-cv-08414-KMW Document 5070 Filed 04/23/20 Page 2 of 2



       The Court hereby adopts all of the findings and recommendations of the Report,

including the hourly rates recommended by the Special Master. The Court awards Plaintiffs a

total of $1,736,625.26 in attorneys’ fees. The award shall be paid no later than May 22, 2020.



Dated: New York, New York
       April 23, 2020                                       /s/ Kimba M. Wood
                                                             KIMBA M. WOOD
                                                          United States District Judge




                                                2
